Citation Nr: 0217478	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  98-14 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an increased rating for asthma, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to July 1975.

This matter comes to the Board of Veterans' Appeals on 
appeal from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In pertinent part, the RO 
increased the veteran's disability rating for service-
connected asthma from noncompensable to 10 percent 
disabling, effective March 21, 1997.  In October 1997 the 
veteran filed a timely notice of disagreement.

In June 1998, the RO issued a statement of the case, which 
increased the asthma disability rating from 10 to 30 percent 
disabling, effective March 21, 1997.  Thereafter, the 
veteran perfected his appeal.  The Board notes that the RO 
has also granted the veteran a permanent and total rating 
for the purpose of non-service-connected disability pension 
benefits, effective from February 2001.

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available has been awarded. 


FINDINGS OF FACT

1.  Based upon the medical evidence of record, the veteran's 
asthma is manifested by complaints of shortness of breath, 
with daily use of inhaler medications resulting in control 
of asthma symptoms.

2.  The record contains no evidence that the veteran has 
needed at least monthly treatment by a physician for 
required care of exacerbations, or that he has required 
intermittent (at least 3 times per year) systemic oral or 
parenteral corticosteroids.

3.  Pulmonary function testing does not show forced 
expiratory volume in one second (FEV-1) of 40 to 55 percent 
of predicted value, or a ratio of FEV-1 to forced vital 
capacity (FVC) of between 40 and 55 percent.


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 30 
percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appeal arises out of the veteran's claim for an 
increased rating and compensation for his service-connected 
asthma.  A detailed chronology of procedural events will be 
helpful to the proper understanding of the veteran's claim.

Service connection was awarded for asthma in a December 1976 
rating decision.  A noncompensable evaluation was assigned, 
effective from July 24, 1975, the date following the 
veteran's separation from service.

In March 1997, the veteran filed a claim for the re-
evaluation of his service-connected asthma. 

VA outpatient treatment records dated from February to May 
1997 show that the veteran was seen with complaints of 
shortness of breath.  His medications included Albuterol 
Inhaler - rarely; Ipratropium Inhaler - 2 puffs daily; and 
Triamcinolone Acet Oral Inhaler - 2 puffs daily.  

VA pulmonary function testing was conducted in January 1997, 
and it revealed the veteran's prebronchodilator FVC was 82 
percent, his FEV-1 was 85 percent, and his FEV-1/FVC was 103 
percent.  The post bronchodilator results were FVC of 86 
percent, FEV-1 of 92 percent, and FEV-1/FVC of 107 percent.

VA pulmonary function testing was again conducted in May 
1997; it revealed the veteran's prebronchodilator FVC was 90 
percent, his FEV-1 was 81 percent, and his FEV-1/FVC was 75 
percent.  The post bronchodilator results were FVC of 90 
percent, FEV-1 of 85 percent, and FEV-1/FVC of 78 percent.  

VA pulmonary function testing conducted in June 1997 
revealed the veteran's prebronchodilator FVC was 76 percent, 
his FEV-1 was 68 percent, and his FEV-1/FVC was 74 percent.  
The post bronchodilator results were FVC of 83 percent, FEV-
1 of 73 percent, and FEV-1/FVC of 72 percent.

The veteran was accorded a VA trachea and bronchi 
examination in July 1997.  The veteran complained of dyspnea 
on exertion.  He also experienced difficulty with ascending 
stairs.  His lungs were clear to auscultation.  The 
diagnosis was asthma.  

VA outpatient treatment records dated in September 1997 show 
that the veteran's asthma was well controlled.  

In a September 1997 rating decision, the RO increased the 
veteran's asthma disability evaluation from 0 to 10 percent 
disabling, effective from March 21, 1997.  The veteran 
submitted a timely notice of disagreement as to this 
evaluation.  

The veteran was hospitalized at VA facility from May to 
December 1997, primarily for marijuana and cocaine 
dependence.  During his hospitalization he was referred to 
the pulmonary clinic.  There was no evidence of pathology.  
He was placed on Albuterol as needed.  

VA outpatient treatment records dated in December 1997 and 
January 1998 show that the veteran's asthma was stable.  

In June 1998, the RO increased the veteran's asthma 
disability evaluation from 10 to 30 percent disabling, 
effective March 21, 1997.  In September 1998, the veteran 
perfected his appeal.  

In November 1998, the veteran was admitted to a VA 
domiciliary.  He reported that he was homeless and unable to 
obtain employment due to his COPD, headaches, and low back 
pain.  He also stated that he was unemployed due to his 
shortness of breath.  His lungs were clear to auscultation 
and percussion.  It was noted that his respiratory disorder 
was controlled with medication.  

The veteran was accorded a VA examination in August 1999.  
He reported shortness of breath after walking one to two 
city blocks, sitting, and on hot days.  He used three 
inhalers: Azmacort three puffs daily, Albuterol four puffs 
daily, and Atrovent four puffs daily for the past three 
years without any significant changes.  He reported no 
emergency room visits or hospitalizations for exacerbations.  
Examination of the lungs was with normal limits.  There was 
no evidence of thoracokyphosis or pectus excavatum.  His 
breath sounds are clear.  The diagnosis was asthma.  The 
examiner noted that the veteran's asthma was stable.  
Pulmonary function testing revealed the veteran's 
prebronchodilator FVC was 85 percent, FEV-1 was 88 percent; 
the interpretation was of normal pulmonary function testing.  
Post bronchodilator testing was not conducted, due to normal 
prebronchodilator test results.  In summary, the objective 
factors were normal physical examination, normal chest X-
ray, and normal pulmonary function.  

VA examinations were scheduled for July 2000, April 2002, 
and May 2002.  The veteran failed to report for any of the 
examinations, and good cause for his failure to report for 
the scheduled examinations has not been demonstrated.  There 
is no indication, and no contention by either the veteran or 
his representative, that he was not properly notified of the 
scheduled examinations.  In this regard, the Board is aware 
that the veteran has been homeless in the past.  The file 
discloses that he has provided the RO with numerous mailing 
addresses.

It appears that the veteran has been out of touch with VA 
since filing a claim for additional benefits on VA Form 21-
526 in February 2001.  In August 2002, the RO wrote to the 
veteran, at the address provided on the Form 21-526, 
requesting clarification of a report that he was 
incarcerated for a felony conviction.  There was no reply.  
The RO then wrote to a Los Angeles Correctional Facility, 
using a prisoner identification number which it had been 
provided, asking for the dates of the veteran's 
incarceration and release.  There was no reply.

In September 2002, the veteran's representative filed with 
the RO a Statement of Accredited Representative in Appeals 
Case In Lieu of VA Form 646, in support of his claim for an 
increased rating.  The representative asserted thet the 
veteran had been incarcerated at the time of one or more of 
his scheduled VA medical examinations.  Also in September 
2002, the RO wrote to the veteran, at the above correctional 
facility, to advise him that his appeal was being certified 
to the Board, and to advise him of certain due process 
procedures available to him.  There was no reply.

In October 2002, the Board wrote to the veteran, at the 
correctional facility address, to advise him that his case 
had arrived in Washington, and to provide him with 
additional information about appellate procedures.  That 
correspondence was "returned to sender."

In Appellant's Brief, filed with the Board in November 2002, 
the representative made no mention of the veteran's 
imprisonment, but observed that he had not been examined 
since August 1999, implying that another examination is 
required.

II.  Legal Analysis

A.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code, 
concerning the assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases which had been decided by 
the Board before the VCAA, but were pending in Court at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit has recently held that only section 
4 of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and 
that section 3(a) of the VCAA (covering duty-to-notify and 
duty-to-assist provisions) is not retroactively applicable 
to pre-VCAA decisions of the Board.  See Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete as feasible in view of the 
veteran's lack of cooperation in reporting for scheduled VA 
examinations (discussed below).  By virtue of the 
correspondence, the statement of the case, the supplemental 
statements of the case, and associated correspondence issued 
since the veteran filed his claim, he has been given notice 
of the information and/or medical evidence necessary to 
substantiate his claim.  The veteran was advised that if he 
adequately identified relevant records with names, 
addresses, and approximate dates of treatment, the RO would 
attempt to obtain evidence on his behalf.

In addition, the veteran was advised of the specific VCAA 
requirements in correspondence dated in October 2001.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. § 
5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C. 
§§ 5103 and 5103A (West Supp. 2002)).  The Board therefore 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the veteran.  The Court has held 
that such remands are to be avoided.  See Winters v. West, 
12 Vet. App. 203 (1999) (en banc), vacated on other grounds 
sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In fact, the Court has 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).

The Board recognizes that, pursuant to 38 C.F.R. 3.655(b) 
(2002), when a claimant fails to report for an examination 
scheduled in conjunction with a claim for an increased 
evaluation, his claim shall be denied.  However, in this 
case, it appears that the RO did not provide the veteran 
with notice of the provisions of 38 C.F.R. 3.655.  In 
particular, the Board notes that there is no indication that 
he was advised of the consequences of his failure to report 
during in the supplemental statements of the case issued in 
August 2000 and May 2002.  Instead, it appears that the RO 
continued to adjudicate the veteran's claim for an increased 
evaluation on the merits.

Because the veteran has not been advised of the provisions 
of 38 C.F.R. 3.655, the Board finds that it would be 
inappropriate to deny his claim by reason of his failure to 
report.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1991), holding that, while the veteran has a responsibility 
to report for VA examinations which have been scheduled, 
under 38 C.F.R. 3.655, it is incumbent upon the VA to 
explain the potential implications of a failure to report).  
Therefore, we will proceed to adjudicate this matter based 
upon the evidence of record. 

B.  Discussion

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7. 

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 
38 C.F.R. §§ 4.1, 4.2.

Under Diagnostic Code (DC) 6602, bronchial asthma is rated 
according to the degree of impairment on pulmonary function 
tests (PFTs).  A 10 percent rating is warranted where 
pulmonary function testing reveals that FEV-1 is 71 to 80 
percent of predicted; FEV-1/FVC is 71 to 80 percent of 
predicted; or where the disorder requires intermittent 
inhalation or oral bronchodilator therapy.  A 30 percent 
rating is warranted where pulmonary function testing reveals 
that FEV-1 is 56 to 70 percent of predicted; FEV-1/FVC is 56 
to 70 percent of predicted, or daily inhalational or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication is required.  A 60 percent rating is warranted 
where pulmonary function testing reveals that FEV-1 is 40 to 
55 percent of predicted; FEV-1/FVC is 40 to 55 percent of 
predicted, or at least monthly visits to a physician for 
required care or exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids are required.  A 100 percent rating is 
warranted where pulmonary function testing reveals that FEV-
1 is less than 40 percent of predicted, or FEV-1/FVC is less 
than 40 percent of predicted, or with more than one attack 
per week with episodes of respiratory failure, or where 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive medications is 
required.  38 C.F.R. § 4.97, DC 6602.

Having reviewed the complete record, the Board finds that 
the preponderance of the competent and probative evidence is 
against the claim for an increased evaluation for the 
veteran's service-connected asthma.  

The Board finds that the veteran's disability from asthma is 
manifested by complaints of shortness of breath, which are 
controlled with medication by inhalers.  The clinical 
evidence of record does not show that he needs at least 
monthly treatment by a physician for required care of 
exacerbations, or that he requires intermittent (at least 3 
times per year) systemic oral or parenteral corticosteroids.  
Neither his May 1997, June 1997, or August 1999 pulmonary 
function test results fell within the range that would 
support the assignment of a higher rating.  The Board notes 
that daily inhaler/bronchodilator use is considered under 
the 30 percent evaluation.

Based upon the record before us, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for the veteran's asthma.  Therefore, 
the benefit-of-the-doubt doctrine is not applicable.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the Board concludes that the criteria 
for a schedular rating in excess of 30 percent have not been 
met.

In exceptional cases where schedular evaluations are found 
to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1) (2002).  The governing norm in these exceptional 
cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher schedular evaluations are 
assignable for bronchial asthma, but the medical evidence 
reflects that the required manifestations are not present in 
this case.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran 
has not required hospitalization or frequent treatment for 
his bronchial asthma.  Nor is it shown that his disability 
from bronchial asthma, by itself, presents such an unusual 
disability picture or otherwise so markedly interferes with 
his employment as to render impractical the application of 
regular schedular standards.  Rather, for the reasons noted 
above, the Board concludes that extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted.  

Moreover, although we acknowledge that more recent 
examination findings might have been of value in evaluating 
this appeal, it is obvious that the veteran's lack of 
cooperation has denied him, and VA, such up-to-date 
findings.  Unfortunately, the veteran has been nonresponsive 
to several attempts by the RO to afford him medical 
examinations.  Furthermore, a claimant is under a duty to 
keep the RO (and, when necessary, the Board) apprised of a 
means of communicating with him.  See 38 C.F.R. § 1.710.  
The Board must emphasize, as has the Court of Appeals for 
Veterans Claims, that "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

The record shows that the veteran is in receipt of VA 
pension benefits, which he apparently receives via direct 
deposit into a bank account.  It is hoped that, at some 
time, he will provide the RO with his current mailing 
address (which it is his responsibility to do), and, if he 
wishes to again assert a claim to an increased rating, the 
RO will then attempt to gain his cooperation with attempts 
to secure current medical evidence as to his condition.


ORDER

Entitlement to a rating in excess of 30 percent for asthma 
is denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

